Evans, C. J.
The plaintiff met with an accident, while driving his automobile over a culvert upon one of the defendant’s highways. The facts disclosed are, in brief, that the defendant constructed a culvert across one of its east and west highways. A cross section of the culvert was two feet square, and its construction cost $148. The culvert had been fully constructed, but the surface of the highway had not been restored to its proper level. A temporary construction of string-, ers and boards was laid, for the convenience of present travel. Above such temporary construction, the west bank of the excavation in which the culvert was laid had a rise of 18 inches, with some degree of slope. In driving over this place, the plaintiff was thrown against his steering wheel, resulting in injury. The case is fully ruled by Snethen v. Harrison County, 172 Iowa 81; Gibson v. Sioux County, 183 Iowa 1006; Armstrong v. Hamilton County, (Iowa) 172 N. W. 953. (not officially reported); Cunningham v. Adair County, 190 Iowa 913; Smith v. Jones County, 190 Iowa 1041. Appellant contends that the cited cases should be overruled. All the reasons urged by appellant for such a course have been fully considered in those cases, as will readily appear from an examination of the opinions therein. We shall have no need to repeat the discussion therein contained. The conclusions reached and announced i,herein must be adhered to. The judgment below is, therefore, affirmed. — Affirmed.
Stevens, ARtiiur, and Favilue, JJ., concur.